CONSENT ORDER
THIS MATTER, having been opened to the Court by DAVID E. JOHNSON, JR., Director, Office of Attorney Ethics, and with the consent of the respondent, Anne Haynes, of East Orange, and it appearing that the Office of Attorney Ethics and Respondent having agreed that respondent is presently unable to engage in the practice of law and should be transferred to “disability inactive” status in accordance with R.l:20-9(b).
IT IS ORDERED that:
1. Pursuant to R.l:20-9(b) Anne Haynes of East Orange, admitted to practice in this state in 1986, is hereby transferred to “disability inactive” status, effective immediately, pending final determination of all grievances, and until further Order of the Court.
2. Anne Haynes is hereby restrained and enjoined from practicing law during the period that she remains on “disability inactive” status.
3. The Office of Attorney Ethics takes such protective action pursuant to R.l:20-ll(c), as may be appropriate to gain possession and control of the legal files, records, practice and trust assets of Anne Haynes wherever situate.
4. All funds, if any, presently existing in any New Jersey financial institution maintained by Anne Haynes pursuant to R. 1:21-6 shall be restrained from disbursement and shall be transmitted by the banks which are the present custodians thereof to the Clerk of the Superior Court for deposit in the Superior Court Trust Fund pending the further Order of this Court.
5. Anne Haynes shall, pursuant to R.l:20-9(e), comply with Administrative Guideline 23 of the Office of Attorney Ethics *302governing suspended, disbarred, resigned or incapacitated attorneys.